            Case 1:20-cv-02013-LLS Document 6 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY G. BOYD,

                                Plaintiff,
                                                                 20-CV-2013 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
THE CITY OF NEW YORK,

                                Defendant.

         Pursuant to the order issued June 22, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 22, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
